Citation Nr: 1707295	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  04-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for asthma prior to October 23, 2006, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a February 2013 letter, the Board advised the Veteran that he was scheduled to appear at his requested hearing before a Veterans Law Judge in Washington, D.C. in April 2013.  In a March 2013 letter, the Veteran cancelled his hearing request, stating that he would be unable to attend a hearing due to "medication and money situations."  Since then, neither the Veteran nor his attorney have requested a hearing before the Board.  Accordingly, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

1.  Prior to October 23, 2006, the evidence does not demonstrate that the Veteran's asthma was characterized by Forced Expiratory Volume in one second (FEV-1) of 55 percent predicted or less; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 55 percent or less; at least monthly visits to a physician for required care of exacerbations; or at least three courses per year of systemic (oral or parenteral) corticosteroids.

2.  Beginning October 23, 2006, the evidence does not demonstrate that the Veteran's asthma was characterized by FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3.  Affording the Veteran the benefit of the doubt, beginning October 23, 2006, the Veteran's service-connected asthma has rendered him unable to secure or follow substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2006, the criteria for a disability rating in excess of 30 percent for asthma were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016). 

2.  Beginning October 23, 2006, the criteria for a disability rating in excess of 60 percent for asthma were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

3.  Beginning October 23, 2006, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 5107(b) 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a number of letters dated October 2003, July 2004, September 2004, October 2004, February 2005, and January 2008.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, identified private medical records, and VA outpatient treatment records have been obtained.  The record reflects that the Veteran receives Social Security Administration payments based on retirement age, and not based on disability.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2003, October 2006, November 2009, July 2011, October 2013, and June 2014 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and collectively provided adequate information required for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Procedural History and Compliance with Prior Remands

In a January 2004 rating decision, the RO granted service connection for asthma and assigned a 30 percent disability rating.  The Veteran appealed the assigned rating and perfected his appeal to the Board.  In November 2007, the Board remanded the Veteran's claim to provide him with a more recent VA examination and the Veteran was afforded this examination in June 2009.  In an October 2009 decision, the Board continued the 30 percent disability rating prior to October 23, 2006, and increased the Veteran's disability rating to 60 percent disabling thereafter.  The Veteran appealed the October 2009 decision to the Court of Appeals for Veterans Claims (Court).  In a July 2010 Joint Motion for Remand (JMR), the parties agreed to remand the case to the Board, and this was effectuated by a July 2010 Court Order.

In its July 2010 JMR, the parties found that the Board gave insufficient reasons and bases for its determination that referral to the Director of Compensation and Pension Service for extraschedular consideration was not warranted and that the claim should be remanded to consider the propriety of an extraschedular rating.  The JMR also required that the Board consider whether the record had raised an implied claim of entitlement to TDIU and, if so, to remand the claim for the RO to consider it in the first instance.  In November 2010, the Board found that a claim for TDIU had been raised and remanded the increased rating claim and the TDIU claim to provide the Veteran with a VA examination to assess the severity of his asthma and its impact on his employability.  The Veteran attended this VA examination in July 2011.

In May 2013, the Board most recently remanded the Veteran's claim to obtain outstanding VA treatment records, to contact the Veteran to see if he wished for VA to assist him in obtaining private medical records, and to provide him with a more recent VA examination.  Outstanding VA treatment records were obtained and associated with the evidence before the Board.  In July 2013, VA sent the Veteran a letter requesting that he sign and complete an authorization to allow VA to attempt to obtain private medical records on his behalf and the Veteran responded that he did not have any additional private medical records to submit to VA to support his claim.  The Veteran attended an October 2013 VA examination and the examiner provided an October 2013 examination report and a January 2014 addendum report.  In June 2014, the Veteran was afforded an additional VA examination.

Based on the foregoing, the Board finds that there has been substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Increased Rating for Asthma

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's disability is evaluated under Diagnostic Code 6602, which contemplates bronchial asthma.  38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a 30 percent disability rating requires one of the following: FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalation or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  Id.

A 60 percent disability rating is warranted when the evidence demonstrates one of the following: FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids.  Id.

A 100 percent disability rating requires evidence demonstrating one of the following: FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack a week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723-29 (Sept. 5, 1996) (noting that the results of testing following optimum therapy reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function).  Thus, the Board will, in accordance with longstanding VA practice, use and consider post-bronchodilator results.

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Based on the evidence of record, the Board concludes that disability ratings for asthma in excess of 30 percent prior to October 23, 2006, and in excess of 60 percent thereafter are not warranted.

Prior to October 23, 2006, none of the PFTs reflected FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less.  At a November 2003 VA examination, PFTs showed FEV-1 of 66 percent predicted and FEV-1/FVC of 67 percent.  June 2004 private PFTs revealed FEV-1 of 62 percent predicted and FEV-1/FVC of 66 percent.  The objective medical evidence does not show, nor does the Veteran contend, that PFT results meet the criteria for rating in excess of 30 percent prior to October 23, 2006.  During this time, the evidence also does not show that the Veteran required at least monthly visits to a physician for required care of exacerbations for his asthma.  VA treatment records since the award of service connection show that the Veteran saw a primary care physician regularly for a number of nonservice-connected disabilities but do not demonstrate that he sought, at minimum, monthly treatment for his asthma.

Prior to October 23, 2006, the evidence also fails to show that the Veteran's asthma required at least three courses of systemic (oral or parenteral) corticosteroids per year.  The November 2003 VA examiner noted that the Veteran's asthma treatment only included using an Albuterol inhaler twice a day.  At a May 2004 state disability determination services examination, the Veteran reported using an Albuterol inhaler regularly, but did not report any other treatment for his asthma.  A review of the pertinent records confirms the Veteran's use of inhalational corticosteroids (such as Symbicort) on a daily basis; however, the evidence fails to show the need for systemic corticosteroids or daily use of immuno-suppressive medication at any point.  Therefore, a disability rating in excess of 30 percent based on medication usage is not warranted.

Beginning October 23, 2006, none of the Veteran's PFTs have shown FEV-1 of less than 40 percent predicted or FEV-1/FVC of less than 40 percent to warrant a rating in excess of 60 percent.  At an October 2006 VA examination, PFTs reflected FEV-1 of 47 predicted and FEV-1/FVC or 72 and at a June 2009 VA examination, PFTs showed FEV-1 of 52 percent predicted and FEV-1/FVC of 72 percent.  At a June 2014 VA examination, PFTs demonstrated FEV-1 of 77 percent predicted and FEV-1/FVC of 56 percent.  The objective medical evidence does not show, nor does the Veteran contend, that PFT results meet the criteria for rating in excess of 60 percent beginning October 23, 2006.  There is also no evidence of record that the Veteran has experienced weekly or more asthma attacks with episodes of respiratory failure. 

Moreover, the evidence does not reflect that the Veteran has taken systemic corticosteroids or immuno-suppressive medications at any time throughout the appeal.  Although the evidence reflects that the Veteran has used inhaled corticosteroid medication, the use of this medication does not constitute systemic corticosteroid use as described in Diagnostic Code 6602.  To the extent that the Veteran's inhaler medication is considered steroidal, such treatment does not qualify as "systemic."  In this regard, "systemic" is defined as "pertaining to or affecting the body as a whole."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  In light of this, it is clear that systemic use requires the use of medications, in this case corticosteroids or immuno-suppressive drugs, that treat the body as a whole.  The Veteran's use of inhaler treatments are not systemic as they are for the respiratory system only.  In a March 2013 letter, the Veteran reported that his doctor recently prescribed a new medication for his asthma, which he identified as Montelukast (trade name Singular).  While the Veteran's daily use of the oral medication Montelukast constitutes "systemic" treatment, it is nonsteroidal and is not an immuno-suppressive drug, and the Veteran has not presented any evidence to the contrary.  Therefore, daily use of this medication does not satisfy the criteria described in Diagnostic Code 6602 for a rating in excess of 60 percent.

The Board acknowledges that the October 2013 VA examiner checked the box on the examination report indicating that the Veteran's asthma required the use of daily systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications as well as daily inhalation bronchodilator therapy and anti-inflammatory medication.  However, in a January 2014 supplemental report, the examiner corrected the medical history described in the October 2013 examination report and indicated that the Veteran's asthma treatment required the use of Budesonide, which is inhalation corticosteroid medication.  Further, a review of the Veteran's VA treatment records does not reflect that he has used systemic high dose corticosteroids or immuno-suppressive medications at any time throughout the period of the claim, and therefore, a rating in excess of 60 percent based on medication is not warranted.

The Board has considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the manifestations of the Veteran's asthma, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating greater than 30 percent prior to October 23, 2006, or greater than 60 percent thereafter would be warranted under any diagnostic code.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In making the above determinations, the Board has considered the Veteran's lay statements, as well as the statements of friends which have been submitted on the Veteran's behalf.  The Board finds that the Veteran's statements regarding the symptoms he experiences and the statements of friends who have witnessed him experiencing respiratory symptoms are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements and those of his friends do not constitute competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes, as this requires specialized education, training or experience, which the Veteran and his friends have not been shown to have.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are found to be adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture exhibits related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

In this case, the Veteran has stated several times that his asthma causes him to wake in the middle of the night due to shortness of breath and coughing, resulting in sleep disturbance and daytime fatigue, symptoms which are not contemplated by the schedular criteria.  However, prior to October 23, 2006, the Veteran has not claimed, and the evidence does not suggest, that manifestations of his asthma were so unusual or exceptional in nature as to render the assigned 30 percent rating inadequate.  Significantly, during that time, the Veteran did not require any periods of hospitalization for his asthma and he has acknowledged on several occasions that his asthma did not significantly affect his ability to work.  Therefore, prior to October 23, 2006, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Beginning October 23, 2006, the Veteran has contended that his asthma symptoms have rendered him unemployable.  As will be discussed more fully below, in the instant decision, the Board is granting entitlement to TDIU beginning October 23, 2006.  In this regard, during this period, referral for extraschedular consideration under § 3.321(b) is moot as the purpose of this provision has been fulfilled.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless represented.")  The Veteran's asthma symptoms, including sleep disturbance and daytime fatigue, are specifically contemplated by the allowance of TDIU, beginning October 23, 2006.  To provide the Veteran with an extraschedular rating for his asthma during this same period would be tantamount to impermissible pyramiding of ratings.  See 38 C.F.R. § 4.14 (2016).  Therefore, beginning October 23, 2006, the criteria for referral for an extraschedular rating have also not been met.  38 C.F.R. §§ 3.321(b)(1), 4.14.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has considered the benefit of the doubt doctrine; however, as the evidence preponderates against higher disability ratings than those continued herein, it is not applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Entitlement to TDIU Beginning October 23, 2006

The Veteran and his representative claim that beginning October 23, 2006, manifestations of the Veteran's service-connected asthma have rendered him unable to obtain and maintain substantially gainful employment consistent with his education and experience.

Legal Criteria

The issue of entitlement to TDIU is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age and any impairment caused by nonservice-connected disabilities are not considered when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for entitlement to TDIU beginning October 23, 2006, and has not claimed to be unemployable prior to that; therefore, there is no need to discuss entitlement to TDIU on an extraschedular basis.




Factual Background and Analysis

The Veteran has submitted several written statements that he has difficulty breathing and that due to his asthma and other medical problems he experiences fatigue and is unable to work.

On his formal application for entitlement to TDIU, the Veteran indicated the he completed approximately one year of college but did not have a college degree.  He reported he last worked full times in sales at a men's clothing store from 2000 to 2002.  Prior to that, he worked in a factory for a tobacco company for approximately thirty years.  At his November 2003 VA examination, the Veteran reported that while at those jobs he missed work once a month on average due to his asthma but that he "didn't push [him]self."

At his October 2006 VA examination, the Veteran indicated his asthma had worsened and that he used his inhaler five to six time a way.  He reported a productive cough three to four times a day, daily wheezing, and twice weekly asthma attacks.  The examiner's interpretation of the PFTs was a severe obstructive lung defect.  At his June 2009 VA examination, the Veteran reporting using both of his inhalers seven to ten times daily and experiencing a non-productive cough and wheezing one or several times daily.  He acknowledged three or more weekly acute exacerbations of his asthma, occasional dyspnea at rest and on mild exertion, and frequent dyspnea with moderate or severe exertion.  The diagnostic impression on the PFT report was probable moderate-severe mixed obstructive-restrictive ventilatory defect and the examiner interpreted the PFTs as indicating a moderate obstructive lung defect.

At a July 2011 VA examination, the Veteran reported that he was laid off from his last job and that he was unable to find work.  The examiner also determined it was less likely than not (less than a 50 percent probability) that the Veteran's asthma would preclude employment and found that the Veteran was incapable of strenuous work or physical labor but that he was capable of working in a manufacturing plant.  The examiner reasoned that there was no history of hospitalizations or emergency room visits for asthma, that the Veteran worked in many years in manufacturing, and that he was laid off and did not stop work due to the advice of a physician.  A July 2014 VA examiner determined that the Veteran's asthma would affect strenuous or sustained work, but would not affect limited or sedentary work in an environment free of inhaled allergens.

The Veteran submitted a September 2016 private report from E. T., Ph.D., a licensed psychologist and certified rehabilitation counselor.  Dr. E. T. noted that the Veteran lacked skills that would transfer to sedentary work given his past work experience, training, and education.  Moreover, Dr. E. T. pointed out that VA examiners who rendered opinions on the Veteran's employability failed to consider that the Veteran experienced difficulty daily with his asthma, including sleep disturbance, daytime fatigue, shortness of breath with wheezing on minimal exertion, and the need to lie down intermittently through the day due to fatigue.  Further, based on the Veteran's report of missing work approximately one day a month in 2002, Dr. E. T. opined that given the increase in severity of the Veteran's asthma, as first demonstrated at the October 23, 2006, that his asthma would likely cause him to miss more than two to three days of work a month, rendering him unable to maintain substantial, gainful work activity. 

The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is a legal determination for VA adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, VA examiners' conclusions as well as those of private medical professionals or vocational experts are not dispositive.  However, the observations of these professionals may provide probative evidence as to a veteran's ability to obtain and maintain employment consistent with his or her education and experience.

Based on the totality of the record and the Veteran's individual circumstances, the Board finds that beginning October 23, 2006, the Veteran's service-connected asthma precludes him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  Given that the Veteran has not worked full-time since 2002, the Board recognizes it is difficult to assess the functional and occupational impairment caused by his asthma.  Although the Veteran worked for two years in clothing sales, the Board recognizes that such a position would require a person to stand for prolonged periods of time and walk around a store.  Given the medical and lay evidence of record, the Board finds such work would be nearly impossible for the Veteran to sustain due to his dyspnea, wheezing, and coughing, which occurs with mild exertion.  Significantly, the Veteran has spent nearly his entire career in the manufacturing industry, namely with a tobacco company.  While the June 2014 VA examiner noted that the Veteran would be able to perform sedentary work in an environment free of inhaled allergens, the Board finds that by the very nature of manufacturing work this would be very difficult, if not impossible, to find.  Additionally, the evidence does not reflect that the Veteran possesses the necessary skills to work in an office setting.

Based on the foregoing, particularly with strong consideration given to the Veteran's education and experience, the Board finds that beginning October 23, 2006, his service-connected asthma has prevented him from obtaining and maintaining substantial employment.


ORDER

Prior to October 23, 2006, a disability rating in excess of 30 percent for asthma is denied.

Beginning October 23, 2006, a disability rating in excess of 60 percent for asthma is denied.

Beginning October 23, 2006, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


